DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments and remarks in the reply filed 12/1/2021 have been acknowledged and entered.  Claims 1-17 and 27-38 are pending. Claims 18-26 are canceled; claims 37-38 have been added by this amendment.  The objection to the drawings has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13-16, 27-29, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0204792), and further in view of Moshkina-Martinson et al. (“Moshkina”, US 2018/0284786).
Regarding Claim 1: Taylor teaches a method of operating an autonomous cleaning robot (see abstract), the method comprising:

receiving an input indicative of a selection of one of the cleaning levels [0089, 0110]; and
controlling the autonomous cleaning robot to execute a cleaning mission according to the rank overlap parameter corresponding to the selected one of the cleaning levels [0089].
Taylor teaches that the user can control operation of the robot cleaner via a remote control unit [0110].  However, Taylor does not expressly disclose the representations are presented on a display of a mobile device and that the input is received at the mobile device.  Moshkina teaches that a user controls operation of an autonomous cleaning robot by inputting selections via a display of a mobile device ([0026]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor by presenting the representations on a display of a mobile device for user input to enhance the user mobility and convenience.
Taylor does not expressly disclose performing a wet cleaning mission.  However, such methods are known.  For example, Moshkina further teaches that the robot cleaner can perform wet cleaning [0127].  It would have been obvious to one of ordinary skill in the art to 

Regarding Claim 27: Taylor and Moshkina teach the steps of controlling the autonomous robot cleaner (see rejection of claim 1 above) in the claim.  Taylor does not expressly disclose a non-transitory computer readable medium storing instruction for causing one or more processors of a mobile device to perform the claimed steps.  However, it is noted that such media is known to control performance of the autonomous cleaners as in Moshkina [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a non-transitory computer readable medium storing instructions for causing a processor of the mobile device to carry out the method steps as claimed in order to automate the control and cleaning operations, as suggested by Moshkina.

Regarding Claims 2, 3, and 28:  Taylor and Moshkina teach the elements of Claims 1 or 27, as discussed above.  Taylor does not expressly disclose the first and second rank overlap parameters as claimed.  However, Moshkina teaches a method of operating the autonomous robot cleaner which allows the user to select one of multiple cleaning levels corresponding to a respective rank overlap parameter ([0115] and pg. 9, Table 1).  Moshkina teaches that the cleaning levels correspond to different overlap coverages (Table 1), including a “GENTLE” cycle which includes 10% overlap (which is within the range of the claimed first rank parameter) and “THOROUGH” cycle which includes 50% overlap (within the range of the claimed second ranked parameter).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding Claims 4 and 29:  Taylor and Moshkina teach the elements of Claims 1 or 27, as discussed above.  Taylor does not expressly disclose presenting a radio button or slider bar as claimed.  However, Moshkina discloses the use of a mobile device having a touchscreen which allows the user to input a selection via a button (Fig. 4, element 404).  Radio buttons are also well known and conventionally used with touchscreens for user selections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor and Moshkina by presenting a radio button corresponding to each level such that a user selection is received at the device.
Regarding Claim 5:  Taylor and Moshkina teach the elements of Claim 1, as discussed above.  Taylor does not expressly disclose presenting a textual description of the cleaning levels.  However, Moshkina discloses the use of a mobile device having a touchscreen which allows the user to input a selection via a button (Fig. 4, element 404).  The use of textual description for input selection is well known and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the user can select a desired cleaning level.
Regarding Claims 13 and 34:  The prior art teaches the elements of Claims 1 or 27, as discussed above.  Taylor discloses controlling the autonomous cleaning robot to execute a spot cleaning mission of an area, comprising:

controlling the autonomous cleaning robot to navigate the area according to a second rank orientation different than the first rank orientation; and
controlling the autonomous cleaning robot to navigate a perimeter of the area ([0087, 0088] and Fig. 7 show the ranks of the serpentine pattern which includes the perimeter of the cleaning area).
Regarding Claims 14 and 35: The prior art teaches the elements of Claims 1 or 27, as discussed above.  Taylor does not expressly disclose receiving an input at the mobile device to initiate the wet cleaning mission.  Taylor does teach that the user can control operation of the robot cleaner via a remote control unit [0110].  Moshkina is cited for teaching a wet cleaning mission.  Moshkina teaches that a user controls operation of an autonomous cleaning robot by inputting selections via a display of a mobile device, including cleaning initiation ([0026]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method receiving an input at the mobile device to initiate the cleaning and control the autonomous robot cleaner accordingly as suggested by Moshkina, in order to enhance the cleaning efficiency.
Regarding Claims 15 and 36:  The prior art teaches the elements of Claims 1 or 27, as discussed above.  Taylor teaches initiating a transmission to the autonomous cleaning robot comprising instructions to execute the cleaning mission according to the rank overlap parameter [0087, 0110].  Moshkina is cited for teaching the wet cleaning, as noted above.
Regarding Claim 16: The prior art teaches the method of Claim 1, as discussed above.  Taylor teaches presenting, on a display, a representation of the cleaning levels ([0087] teaches that a user chooses between a room cleaning mode which is a serpentine mode that cleans the length of the room [0079] and a localized cleaning mode which is a serpentine clean within a predefined region [0079]).  
Taylor does not expressly disclose the representations are presented on a display of a mobile device.  However, Moshkina teaches that a user controls operation of an autonomous cleaning robot by inputting selections via a display of a mobile device ([0026]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor by presenting the representations on a display of a mobile device for user input to enhance the user mobility and convenience.
Regarding Claims 37 and 38:  Taylor in view of Moshkina teach the elements of Claims 1 and 27 as discussed above.  Taylor does not expressly disclose that the respective rank overlap parameters correspond to a degree of overlap between adjacent ranks.  However, Taylor discloses an embodiment in which the remote control can provide an indication of the room state to the robot cleaner, including a clean/dirty indication to set an overlap in the cleaning pattern, wherein more overlap is used for a dirtier room [0111, 0151].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor and Moshkina by providing cleaning levels which correspond to a respective rank overlap parameter which corresponds to a degree of overlap between adjacent ranks, as suggested in the embodiment of Taylor, in order to provide a more thorough cleaning when desired. 

Claims 6-12 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0204792) and Moshkina-Martinson et al. (“Moshkina”, US 2018/0284786), and further in view of Ansaldo (iRobot Braava Jet 240 review).
Regarding Claims 6 and 30:  Taylor and Moshkina teach the elements of Claims 1 or 27, as discussed above, but do not expressly disclose presenting a representation of each of multiple spray levels for selection to control the cleaning robot as claimed.  However, Ansaldo teaches a method of operating a mopping cleaning robot, wherein a user can select a spray level for cleaning via an input on the mobile device to achieve different modes of cleaning (see pg. 4, “Setup and usage”).  Ansaldo shows that a representation of each spray level is displayed on the mobile device for user selection (see graphic on pg. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor and Moshkina by presenting a representation of multiple spray levels on the mobile device display, receiving an input indicative of a selection of the spray levels in order to control the cleaning robot to execute the cleaning mission according to the spray level such that a user can control the sprayed volume to achieve a desired cleaning, as taught by Ansaldo. 
Regarding Claim 7 and 31:  The prior art teaches the elements of Claims 6 and, as discussed above.  Ansaldo further teaches controlling a volume of fluid ejected by a nozzle of the autonomous cleaning robot according to the selected level (pg. 4 teaches damp and wet modes; graphic caption also states that the amount of water sprayed by the cleaning robot can be adjusted in the various modes).
Regarding Claim 8:  The prior art teaches the elements of Claim 7, as discussed above.  Though the prior art does not expressly disclose the spray volumes of the spray levels, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the spray levels to that which is claimed in order to achieve a desired cleaning. 
Regarding Claims 9 and 32:  The prior art teaches the elements of Claims 6 or 30 as discussed above, but do not expressly disclose controlling a spray frequency according to the spray level.  However, Ansaldo teaches that the amount of spray can be adjusted based on the spray level. It is understood that the spray frequency will also affect the amount of liquid applied to the cleaning area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to control a spray frequency according to the spray level in order to apply the desired amount of fluid on the surface to be cleaned.
Regarding Claim 10:  The prior art teaches the elements of Claim 9, as discussed above, but does not expressly disclose ranges of the spray frequency in a first and second spray level.  But as previously noted, Ansaldo teaches the varying spray levels.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious 
Regarding Claim 11:  The prior art teaches the elements of Claim 6, as discussed above. Ansaldo further teaches presenting a graphical representation of each of the spray levels (pg. 4 graphic shows graphics representing damp and wet levels).
Regarding Claims 12 and 33:  The prior art teaches the elements of Claims 1 or 30, as discussed above.  Taylor does not expressly disclose presenting a radio button or slider bar as claimed.  However, Moshkina discloses the use of a mobile device having a touchscreen which allows the user to input a selection via a button (Fig. 4, element 404).  Radio buttons are also well known and conventionally used with touchscreens for user selections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method of by presenting a radio button corresponding to each level such that a user selection is received at the device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0204792) and Moshkina-Martinson et al. (“Moshkina”, US 2018/0284786) as applied to Claim 1, and further in view of Duffley et al. (US 2016/0282862).
Regarding Claim 17:  Taylor and Moshkina teach the elements of Claim 1, as discussed above. Moshkina is cited for teaching a wet cleaning mission.  Taylor does not expressly disclose presenting, on the mobile device display, a summary comprising a map of an area cleaned by the cleaner during the wet cleaning mission.  However, Duffley teaches a method of controlling an operation of an autonomous cleaning robot comprising presenting on the display of a mobile .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. Applicant has argued that the cited prior art does not teach or suggest “multiple cleaning levels, each cleaning level corresponding to a respective rank overlap parameter, as recited in claim 1.  As noted in applicant’s arguments, Taylor discloses different user-selectable cleaning modes including a room cleaning mode and a localized cleaning mode. These modes represent multiple cleaning levels as claimed.  Taylor’s room cleaning mode which is understood to clean the length of the room [0079], is considered a different cleaning level than a localized cleaning mode which is described as cleaning only a region of a room [0087, 0136]. Further, Taylor discloses a rank overlap parameter associated with each cleaning level.  Regarding the room cleaning mode, Taylor teaches that incremental cleaning segments can be done so that the next north/south segment touches or overlaps the last north/south cleaning segment [0079].  Taylor teaches that the localized cleaning mode is also associated with a rank overlap parameter, as well [0116, 0141].  Thus, both cleaning levels correspond to a rank overlap parameter for cleaning as claimed. 
Applicant has further argued that the cited references do not disclose presenting, on a display of a mobile device, a representation of each of the multiple cleaning levels, as recited in claim 1.  However, Taylor clearly discloses that the user selects one of the cleaning levels via the input 140 on the device or via a remote control [0089].  Moshkina is cited for teaching the use of a mobile device display to input selections ([0026]; Fig. 4). Given that Taylor suggests that remote control may be implemented, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor by presenting the representations of the cleaning levels (already taught by Taylor) on a display of a mobile device for user input, as suggested by Moshkina to enhance the user mobility and convenience.
Therefore, applicant’s arguments are not persuasive, and the rejections of the claims are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714